Citation Nr: 1446645	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disability (to include peptic ulcer disease, gastroesophageal reflux disease (GERD), helicobacter pylori (H. pylori), and a disability manifested by diarrhea), to include as due to an undiagnosed illness and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, which includes service in Afghanistan in support of Operation Enduring Freedom.  He also had a verified period of active duty for training (ACDUTRA) with the Army National Guard from January to May 1988.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied entitlement to service connection for peptic ulcer disease and diarrhea.

The Veteran testified before the undersigned at a June 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with his file.

In October 2011 and July 2013, the Board remanded this matter for further development.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for a psychiatric disability and erectile dysfunction, and the Board remanded these matters in July 2013 for further development.  In March and September 2014, the Appeals Management Center granted service connection for PTSD and erectile dysfunction, and thereby resolved the appeal as to those issues.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current gastrointestinal disability that had its onset while serving in Afghanistan during his period of active service from December 2003 to March 2005.  Specifically, he claims that he began to experience diarrhea and indigestion during or immediately following his return from Afghanistan and that gastrointestinal symptoms have continued in the years since that time.  

The majority of the Veteran's service treatment records pertaining to his period of service from December 2003 to March 2005 are unavailable.  The service treatment records that have been obtained indicate that he was treated for a bleeding ulcer in approximately 1997.  A July 1997 treatment record reflects that he reportedly experienced nausea and diarrhea and that he had a 1 year history of a duodenal ulcer which was caused by H. pylori.  He had finished a medication regimen for the ulcer (i.e., tetracycline and biaxin) the day prior to the July 1997 evaluation.

Although the Veteran has reportedly experienced gastrointestinal symptoms (including indigestion) since his time in Afghanistan during the period of service from December 2003 to March 2005, there is some evidence to the contrary.  For instance, he reported during an October 2005 VA general medical examination that although he still occasionally took medications that were prescribed following his bleeding ulcer (i.e., proton pump inhibitors), he was asymptomatic at the time of the October 2005 examination, he did not experience any symptoms of reflux, his bowel habits were fairly regular other than occasional constipation, and he did not experience any nausea or vomiting.  He reported on a March 2006 report of medical history form completed for purposes of retention in the National Guard that he was not experiencing, nor had he ever experienced, any "frequent indigestion or heartburn" or any "stomach, liver, [or] intestinal trouble, or ulcer."  An examination conducted in March 2007 for purposes of retention in the National Guard did not reveal any gastrointestinal abnormalities.  Moreover, the Veteran did not report any stomach or ulcer problems on a December 2007 "Health Questionnaire for Dental Treatment" form (DA Form 5570).

In the alternative, there is evidence that the Veteran's claimed gastrointestinal disability may be related to medications taken for his now service-connected psychiatric disability.  For example, a September 2005 VA treatment record reveals that he was prescribed Citalopram for his psychiatric symptoms and that possible side effects of the medication included abdominal cramping, nausea, and diarrhea.  In addition, he reported during the June 2011 hearing that a sleep medication which was prescribed by VA had caused nausea.  

Furthermore, the Veteran's representative requested in a June 2013 statement that consideration also be given to the Veteran's claimed disability as an undiagnosed illness or a chronic multisymptom illness due to service in Southwest Asia.

The Veteran was afforded VA examinations in October 2013 and June 2014 to assess the nature and etiology of his claimed gastrointestinal disability and he was diagnosed as having reflux esophagitis/GERD and H. pylori.  Although the examiners who conducted the examinations noted that there was no documentation of the Veteran being diagnosed or treated for gastrointestinal problems while in service, no specific opinions were provided as to the etiology of the current gastrointestinal disability.  

Hence, a remand is necessary to afford the Veteran a new VA examination to obtain opinions as to whether his current gastrointestinal disability is related to service or his service-connected psychiatric disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran has reported that he was treated for a bleeding ulcer in approximately 1997 by Dr. Bandari at "Bastrop Memorial."  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified treatment provider.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  Cf.  38 U.S.C.A. § 5103(a) (2013). Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the file.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a gastrointestinal disability and a psychiatric disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a gastrointestinal disability and a psychiatric disability from Dr. Bandari/"Bastrop Memorial" and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the file.

3.  After the Veteran has been given an adequate opportunity to submit additional relevant evidence and after all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  All indicated tests and studies shall be conducted.

All evidence of record, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Are any of the Veteran's gastrointestinal symptoms that have been present since March 2009 due to a distinct and identifiable gastrointestinal disability?

(b)  If any current gastrointestinal symptom is related to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability had its onset during any period of active service, is related to the Veteran's reported gastrointestinal problems in service, or is otherwise the result of a disease or injury in service?

(c)  If any current gastrointestinal symptom is related to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability was aggravated (made chronically worse) during the period of service from December 2003 to March 2005 beyond the normal progression of the disease?

(d)  If any current gastrointestinal symptom is related to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability was caused (in whole or in part) by the Veteran's service-connected PTSD and/or any medications taken for that disability?

(e)  If any current gastrointestinal symptom is related to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability was aggravated (made chronically worse) by the Veteran's service-connected PTSD and/or any medications taken for that disability?

If a current gastrointestinal disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(f)  If any gastrointestinal symptom that has been present since March 2009 is not due to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms (including a functional gastrointestinal disorder as opposed to a structural gastrointestinal disease)?

If so, the examiner shall also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner must acknowledge and comment on all gastrointestinal disabilities diagnosed since March 2009 (including, but not limited to, reflux esophagitis/GERD and H. pylori), the evidence of treatment for an ulcer prior to the Veteran's period of active duty service from December 2003 to March 2005, and his reports of gastrointestinal symptoms in service and of a continuity of symptomatology in the years since service. 

The absence of evidence of treatment for gastrointestinal problems during active service in the Veteran's available service treatment records cannot, standing alone, serve as the basis for a negative opinion. However, the examiner must also consider the inconsistent information concerning a continuity of gastrointestinal symptomatology in the years since service. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



